The offense is the unlawful sale of intoxicating liquor, punishment fixed at confinement in the penitentiary for one year.
A plea of guilty was entered. No statement of facts is before this court.
Appellant sought a new trial. In the bill complaining of the overruling of the motion, it is set up by way of averment that upon the calling of his case, the appellant moved the court to give him time within which to secure the services of counsel; that this being denied him, he was advised by the sheriff to enter a plea of guilty and secure the lowest penalty; that upon such advice he did so. The indictment was returned in February and the trial took place in December following. The motion for new trial was filed some twenty days after the verdict and judgment were rendered. In approving the bill the court refers to that fact and also qualifies the bill with the statement that an attorney was appointed for the appellant and that the plea of guilty was entered with the knowledge of the attorney and under the formalities and conditions required by statute. The bill complaining of the ruling of the court presents no adequate ground for reversal.
The judgment is affirmed.
Affirmed.